 



Exhibit 10.23

NETWORK APPLIANCE, INC.
STOCK ISSUANCE AGREEMENT

            Network Appliance, Inc. (the “Corporation”) hereby grants you,
                     (the “Participant”), shares of Common Stock pursuant to the
Stock Issuance Program under the Corporation’s 1995 Stock Incentive Plan (the
“Plan”). Subject to the provisions of Appendix A (attached) and of the Plan, the
principal features of this grant are as follows:

     
 
  Grant Date:
 
   
 
  Number of Shares:
 
   
 
  Purchase Price per Share:      $
 
   
 
  Total Purchase Price:              $
 
   
 
  Scheduled Vesting Dates:
 
   
 
  Number of Shares:
 
   
 
  Expiration Date:

IMPORTANT:

            Your signature below indicates your agreement and understanding that
this grant is subject to all of the terms and conditions contained in Appendix A
and the Plan. For example, important additional information on vesting and
forfeiture of the Shares covered by this grant is contained in Paragraphs 3 and
4 of Appendix A. PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT.

     
NETWORK APPLIANCE, INC.
  EMPLOYEE
 
   
 
Senior Vice President Human Resources
   
 
 
 
 
   
 
  Date: ____________, ___

 



--------------------------------------------------------------------------------



 



APPENDIX A

STOCK ISSUANCE AGREEMENT

            1. Grant. The Corporation hereby grants to the Participant pursuant
to the Stock Issuance Program under the Plan the right to purchase
                                shares of Common Stock (the “Shares”) for
$                     per Share, subject to all of the terms and conditions in
this Agreement and the Plan. The Participant has until                      to
make such purchase after which date the Participant will have no further right
to purchase the Shares under this Agreement.

            2. Shares Held in Escrow. Unless and until the Shares will have
vested in the manner set forth in paragraphs 3 or 4, such Shares will be issued
in the name of the Participant and held by the Secretary of the Corporation as
escrow agent (the “Escrow Agent”), and will not be sold, transferred or
otherwise disposed of, and will not be pledged or otherwise hypothecated. The
Corporation may instruct the transfer agent for its Common Stock to place a
legend on the certificates representing the Shares or otherwise note its records
as to the restrictions on transfer set forth in this Agreement and the Plan. The
certificate or certificates representing such Shares will not be delivered by
the Escrow Agent to the Participant unless and until the Shares have vested and
all other terms and conditions in this Agreement have been satisfied.

            3. Vesting Schedule. Except as provided in paragraph 4, and subject
to paragraph 5,                     of the Shares will vest on
                     and                      of the Shares will vest
                     thereafter. Vesting actually will occur only if the
Participant remains in continued Service through the applicable vesting date.

            4. Plan Administrator Discretion. The Plan Administrator, in its
discretion, may accelerate the vesting of the balance, or some lesser portion of
the balance, of the unvested Shares at any time, subject to the terms of the
Plan. If so accelerated, such Shares will be considered as having vested as of
the date specified by the Plan Administrator.

            5. Forfeiture. Notwithstanding any contrary provision of this
Agreement, the balance of the Shares that have not vested pursuant to paragraphs
3 or 4 upon the date the Participant’s Service terminates for any reason will
thereupon be forfeited and automatically transferred to and reacquired by the
Corporation at no cost to the Corporation. The Participant shall not be entitled
to a refund of the price paid for the Shares returned to the Corporation
pursuant to this paragraph 5. The Participant hereby appoints the Escrow Agent
with full power of substitution, as the Participant’s true and lawful
attorney-in-fact with irrevocable power and authority in the name and on behalf
of the Participant to take any action and execute all documents and instruments,
including, without limitation, stock powers which may be necessary to transfer
the certificate or certificates evidencing such unvested Shares to the
Corporation upon such violation.

            6. Death of Employee. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the administrator or executor of the Participant’s estate. Any such
transferee must furnish the Corporation with (a) written notice of his or her
status as transferee, and (b) evidence satisfactory to the Corporation to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.

            7. Tax Consultation. The Participant understands that the
Participant may suffer adverse tax consequences as a result of the Participant’s
purchase or disposition of the Shares. The Participant represents that the
Participant has consulted or will consult with any tax advisors the Participant
deems advisable in connection with the purchase or disposition of the Shares and
that the Participant is not relying on the Corporation for any tax advice.

            8. Withholding of Taxes. Notwithstanding any contrary provision of
this Agreement, no certificate representing the Shares may be released from the
escrow established pursuant to paragraph 2 unless and until satisfactory
arrangements (as determined by the Plan Administrator) will have been made by
the Participant with respect to the payment of income and employment taxes which
the Corporation determines must be withheld with respect to such Shares.

Page 2



--------------------------------------------------------------------------------



 



            9. Rights as Stockholder. Neither the Participant nor any person
claiming under or through the Participant will have any of the rights or
privileges of a stockholder of the Corporation in respect of any Shares
deliverable hereunder unless and until certificates representing such Shares
will have been issued, recorded on the records of the Corporation or its
transfer agents or registrars, and delivered to the Participant or the Escrow
Agent. Except as provided in paragraph 11, after such issuance, recordation and
delivery, the Participant will have all the rights of a stockholder of the
Corporation with respect to voting such Shares and receipt of dividends and
distributions on such Shares.

            10. No Effect on Service. The Participant’s Service is on an at-will
basis only. Accordingly, the terms of the Participant’s Service will be
determined from time to time by the Corporation or the Parent or Subsidiary
employing the Participant (as the case may be), and the Corporation or the
Parent or Subsidiary will have the right, which is hereby expressly reserved, to
terminate or change the terms of the Participant’s Service at any time for any
reason whatsoever, with or without good cause.

            11. Changes in Shares. In the event that as a result of a stock
dividend, stock split, reclassification, re-capitalization, combination of
Common Stock or the adjustment in capital stock of the Corporation or otherwise,
or as a result of a merger, consolidation, spin-off or other reorganization, the
Common Stock will be increased, reduced or otherwise changed, and by virtue of
any such change the Participant will in his capacity as owner of unvested Shares
which have been awarded to him (the “Prior Shares”) be entitled to new or
additional or different shares of stock, cash or securities (other than rights
or warrants to purchase securities); such new or additional or different shares,
cash or securities will thereupon be considered to be unvested Shares and will
be subject to all of the conditions and restrictions which were applicable to
the Prior Shares pursuant to this Agreement and the Plan. If the Participant
receives rights or warrants with respect to any Prior Shares, such rights or
warrants may be held or exercised by the Participant, provided that until such
exercise any such rights or warrants and after such exercise any shares or other
securities acquired by the exercise of such rights or warrants will be
considered to be unvested Shares and will be subject to all of the conditions
and restrictions which were applicable to the Prior Shares pursuant to the Plan
and this Agreement. The Plan Administrator in its absolute discretion at any
time may accelerate the vesting of all or any portion of such new or additional
shares of stock, cash or securities, rights or warrants to purchase securities
or shares or other securities acquired by the exercise of such rights or
warrants.

            12. Address for Notices. Any notice to be given to the Corporation
under the terms of this Agreement will be addressed to the Corporation, in care
of Stock Administration, at Network Appliance, Inc., 495 East Java Dr.,
Sunnyvale, CA 94089, or at such other address as the Corporation may hereafter
designate in writing.

            13. Grant is Not Transferable. Except to the limited extent provided
in Paragraph 6 above, this grant and the rights and privileges conferred hereby
will not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.

            14. Binding Agreement. Subject to the limitation on the
transferability of this grant contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

            15. Additional Conditions to Release from Escrow. If at any time the
Corporation will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the release of such Shares from the
escrow established pursuant to paragraph 2, such release will not occur unless
and until such listing, registration, qualification, consent or approval will
have been effected or obtained free of any conditions not acceptable to the
Corporation. The Corporation will make all reasonable efforts to meet the
requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.

Page 3



--------------------------------------------------------------------------------



 



            16. Plan Governs. This Agreement is subject to all terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern. Capitalized terms used and not defined in
this Agreement will have the meaning set forth in the Plan.

            17. Plan Administrator Authority. The Plan Administrator will have
the power to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares have vested). All actions
taken and all interpretations and determinations made by the Plan Administrator
in good faith will be final and binding upon the Participant, the Corporation
and all other interested persons. No individual acting in his or her capacity as
Plan Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.

            18. Captions. Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.

            19. Agreement Severable. In the event that any provision in this
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement.

            20. Modifications to the Agreement. This Agreement constitutes the
entire understanding of the parties on the subjects covered. The Participant
expressly warrants that the Participant is not accepting this Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Agreement or the Plan can be made only
in an express written contract executed by a duly authorized officer of the
Corporation.

            21. Amendment, Suspension, Termination. By accepting this award, the
Participant expressly warrants that the Participant has received a right to
purchase or acquire Common Stock under the Plan, and has received, read and
understood a description of the Plan. The Participant understands that the Plan
is discretionary in nature and may be modified, suspended or terminated by the
Corporation at any time.

            22. Notice of Governing Law. This option shall be governed by, and
construed in accordance with, the laws of the State of California without regard
to principles of conflict of laws.

o O o

Page 4